DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 states “a second support portion positioned below the horizontal frame and formed to face the second plate portion in one direction from an end of the connection portion which is a direction in which a horizontal portion of the horizontal frame extends” and it is not clear what is required by the “direction” defined as “from an end of the connection portion which is a direction in which a horizontal portion of the horizontal frame extends”.  Also, in similarly in claim 7 “in the other direction from the end of the connection direction which is a direction opposite to the direction in which the horizontal portion extends” the required direction is unclear.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reidt et al. (US 8,820,689) in view of Rehage (US 9,078,517).
Regarding claim 1, Reidt et al. (hereafter “D1”) discloses a fixing assembly comprising: a wire rack (grid side part 2) including a vertical frame and a horizontal frame (figure 2); a rail (1) including a fixed rail (1) coupled to the wire rack; and a fixing part (front mounting element 4, rear mounting element 5) configured to couple the fixed rail to the wire rack (col. 2, lines 58-63), wherein: the fixing part includes a first fixing clip (5) provided at one side of the fixed rail and a second fixing clip (4) provided at the other side of the fixed rail; and the first fixing clip is laterally supported on the horizontal frame (figure 3), and then the second fixing clip is horizontally fixed to the horizontal frame (figure 5).  D1 does not recite a movable rail.  
Rehage (hereafter “D2”) teaches a similar rail (figure 1a) and fixing assembly (clamps 10, 20) but includes a movable rail (running rail 5) and fixed rail (guide rail 6, strip 7) (col. 3, lines 33-42).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the movable rail of D2 in the device of D1 for extending a mounted device.
Regarding claim 2, D1 as modified discloses wherein the first fixing clip (5) includes: a first plate portion (at upper leg 51 horizontal portion) coupled to be in contact with one surface of the fixed rail (figure 3); a first bent portion (at web 53 and/or adjacent upper beads 54) formed to be bent from one side of the first plate portion so as to support an inner side of an angular end portion of the horizontal frame (supports inner side of 3b – figure 3); and a second bent portion (at/adjacent lower beads 54, lug 52– figure 4) which extends from the first bent portion and is bent and formed to support a lower side of the angular end portion (figure 3). 
Regarding claim 6, as best understood, D1 as modified discloses wherein the second fixing clip (4) includes: a second plate portion (at upper leg 41) positioned on the horizontal frame and coupled to be in contact with one surface of the fixed rail (top of 3 – figure 5); a connection portion (at vertical portion connecting 41 and 40 – figure 9) formed to be bent downward from one end of the second plate portion (41) so as to support an outer side of an angular end portion of the horizontal frame (outer side of 3 – figure 9); a second support portion (40) positioned below the horizontal frame and formed to face the second plate portion (41) in one direction from an end of the connection portion which is a direction in which a horizontal portion of the horizontal frame extends (figure 6); an extension portion (at end of 40 including catch lug 42) formed to extend from the second support portion so as to face the second plate portion (figure 6); and an inclined portion (42) formed in a direction from one side of the extension portion (extends from end of extension portion upward at an angle) to the horizontal portion of the horizontal frame so as to be inclined upward (figure 5).
Regarding claim 7, as best understood, D1 as modified discloses wherein: the second fixing clip (4) further includes a side extension portion (section 4b) formed to extend in the other direction from the end of the connection direction which is a direction opposite to the direction in which the horizontal portion extends; and the side extension portion is formed integrally with the second support portion (40) (figure 7).
Regarding claim 8, D1 as modified discloses wherein a vertical distance between an upper end of the inclined portion (42) and the second plate portion (41) is formed to be less than a diameter of the horizontal portion (diameter of 3 is larger than distance from 42 to 41 – figure 9).
Regarding claim 9, D1 as modified discloses wherein: the side extension portion (at 4b) includes a second upper plate portion (top at connection to 41) and a second lower plate portion (bottom horizontal portion of 4b) formed below the second upper plate portion; the second upper plate portion is connected to an end of the connection portion (at vertical portion connecting 41 and 40 – figure 9); and the second lower plate portion is connected to the second support portion (all parts/portions are connected as they form an integral single piece – figure 6).

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reidt et al. (US 8,820,689) in view of Rehage (US 9,078,517) as applied to claim 2 and further in view of Jahrling (US 2001/0044992).
Regarding claim 3, D1 as modified discloses wherein the second bent portion (at/adjacent lower beads 54, lug 52) includes: a first support portion (52) formed to fixedly support the lower side of the angular end portion (figure 3). D1 does not teach a convex portion formed in a shape that extends from the first support portion and is convex upward; and a guide portion which is formed to be inclined downward from the convex portion and guides an approach to the angular end portion. 
Jahrling (hereafter “D3”) discloses a clip or fixing element (10) that attaches to wire rod members (31/32) and discloses a portion (lower section 12) passing under the wire member and having an upward convex portion and a further guide portion inclined downward which guides a wire/rod being attached (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add a convex portion and downward inclined portion to the end extending from the support portion in D1 as taught by D3 for the purpose of guiding and retaining the rod/wire/angular end portion.
Regarding claim 4, D1 as modified discloses wherein the first fixing clip (5) further includes a plate extension portion (extension of top horizontal surface or plate portion to the portion 5a) which is formed to extend from the first plate portion to one side, is positioned on the angular end portion (on 3), and is coupled to be in contact with the one surface of the fixed rail (figure 3).
Regarding claim 5, D1 as modified discloses wherein a shortest distance from an upper end of the convex portion (added from D3) to the plate extension portion (at upper surface of 5) is formed to be less than a diameter of the angular end portion (distance from convex portion to upper portion would be less than the diameter of 3 as it would be above 52). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631